Title: Madison in Congress, February–May 1787 (Editorial Note)
From: 
To: 


Editorial Note
JM presented his credentials to Congress on 12 February 1787, marking his return to the federal council after an absence of more than three years. The interval had seen a continuing decline in the prestige and influence of Congress—a trend that had begun with the coming of peace in 1783. Indicative of this trend was the spotty attendance of the delegates, for between 3 November 1786 and 17 January 1787 Congress had no quorum. Not until 12 February was a quorum maintained with any regularity, albeit a precarious one. “The thinness of Congs.,” JM complained, “has been an obstacle to all the important business.… At present there are nine States on the ground but this number, though adequate to every object when unanimous, makes a slow progress in business that requires seven States only” (JM to Washington, 18 Mar. 1787). On the other hand, the frequent idle moments of Congress allowed JM to give greater attention to his preparation for the convention scheduled to meet at Philadelphia in May, and in the latter occupation JM was notably productive. Before departing for Philadelphia, he had written a lengthy analysis of the “vices” of the Confederation and an outline for a new plan of government (Vices of the Political System of the United States, April 1787; JM to Jefferson, 19 Mar. 1787; JM to Randolph, 8 Apr. 1787; JM to Washington, 16 Apr. 1787). To be sure, JM did not neglect his congressional duties. Resuming the practice of his earlier tenure in Congress, he even found time to take notes on the debates (see Editorial Note, Notes on Debates, 19 Feb. 1787). Although the notes are briefer and less frequent than those of 1782 and 1783, that he succeeded in recording as much as he did is testimony to JM’s extraordinary self-discipline and power of concentration. These qualities he soon displayed in their fullest measure at Philadelphia, where he diligently performed the dual role of statesman and stenographer.
Until he left New York to attend the convention early in May, JM was conspicuously active in the work of Congress, easily regaining the position of leadership he had enjoyed earlier in the decade. As a leader of Congress he sought to shape its actions in a way that would contribute—or at least do no irreparable damage—to his cherished goal of reforming the federal government. As JM anticipated, the principal topics that would engage the attention of Congress were, in the order he listed, (1) the controversy over the navigation of the Mississippi River; (2) the violations of the Treaty of Peace with Great Britain; (3) the proposed convention in May; and (4) the enlistment of troops to quell Shays’s Rebellion (JM to Randolph, 18 Feb. 1787). To JM the Mississippi question was by far the most serious and urgent of these matters, although the last to be handled by Congress, and then only because of JM’s determined efforts.
By the time JM took his seat in Congress, Shays’s Rebellion was happily “on the point of being extinguished” (Virginia Delegates to Randolph, 12 Feb. 1787). Shortly thereafter Charles Pinckney introduced a motion to suspend the further enlistment of troops raised by Congress the previous October to suppress the insurrection. Nothwithstanding the military defeat of the Shaysites, JM opposed this motion, for he “was by no means certain that the spirit of insurrection was subdued” (Notes on Debates, 19 Feb. 1787). Admitting that it was “rather difficult to reconcile an interference of Congs. in the internal controversies of a State with the tenor of the Confederation which does not authorize it expressly,” he argued that military precautions by Congress were still in order, particularly in view of the threat of Great Britain “to take advantage of events in this Country” (ibid.). This argument prevailed and Congress voted to postpone Pinckney’s motion for a few weeks (ibid.; JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington,
        1904–37)., XXXII, 64). Although often sharply at odds with the northern members during a session marked by sectional animosity, JM on this occasion broke ranks with his southern colleagues.

In JM’s mind the rebellion in Massachusetts was symptomatic of a larger crisis of authority portending a breakdown of civil government and a collapse of the Confederation. Although the Massachusetts government had apparently reestablished its control over the western part of that state, the same could not be said of Congress in its relations with the several states. Indeed, the situation of the federal government was “becoming every day more & more critical.” Lacking money and respect for its authority, the Confederation was “tottering to its foundation” and urgently needed some “very strong props” (JM to Randolph, 25 Feb. 1787; JM to Pendleton, 24 Feb. 1787). The hopes of reformers had now come to focus on the convention scheduled to meet at Philadelphia in May. As late as February, however, there was no assurance that the meeting would have a full attendance—the New England states in particular were disinclined to appoint deputies. Congress, where the Annapolis report had been gathering dust since September, finally gave a belated endorsement to the convention on 21 February. Some delegates objected to the “interposition of Congs.” as sanctioning “an extraconstitutional mode of proceeding,” while others thought it would raise suspicions that Congress was plotting to grab power “by any plan whatever that might present itself.” This dilemma was partly overcome when the New York delegates, following instructions from their legislature, moved that Congress recommend a convention. JM supported this motion because “if Congs. interposed in the matter at all it would be well for them to do it at the instance of some State, rather than spontaneously.” Although the New York resolution was defeated, Congress subsequently adopted a compromise proposal. Opponents denounced it “as a deadly blow to the existing Confederation,” but the majority, including JM, were “pleased with it as the harbinger of a better Confederation” (Notes on Debates, 21 Feb. 1787). Thereafter, the appointment of delegates gained momentum; a month later JM reported that only three states had not acted and he was optimistic that they would soon come into the fold (Virginia Delegates to Randolph, 19 Mar. 1787).
The endorsement of the May convention by Congress was an encouraging manifestation of the federal spirit necessary to bring about a fundamental reform of the Confederation. Significantly, opponents of the convention objected not to the desirability of reform but to the means proposed to carry it out. The same mood extended into March, when Congress took under consideration John Jay’s report—first submitted on 13 October 1786—on the violations of the peace treaty of 1783. The secretary for foreign affairs presented a masterly exposition of infractions by both sides, but Jay admitted the justice of British charges in his lengthy catalogue of state acts alleged to have violated the terms of the treaty (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington,
        1904–37)., XXXI, 781–874). He proposed that Congress declare treaties to be “part of the law of the land” and urge the states to repeal all laws “repugnant to the treaty of peace” (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington,
        1904–37)., XXXI, 869–70). After debating the report Congress unanimously agreed to the substance of Jay’s proposals (Notes on Debates, 20 and 21 Mar. 1787). A few weeks later Congress accepted—again unanimously—the draft of an address to the states prepared by Jay to accompany his resolutions, which included an unequivocal affirmation of Congress’s “exclusive right and power” over foreign policy (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington,
        1904–37)., XXXII, 177–84). As a member of the committee to examine the report on the peace treaty, JM had been impressed by its persuasiveness (JM to Washington, 21 Feb. 1787; JM to Jefferson, 19 Mar. 1787). Although he hardly needed convincing of the weaknesses of the Confederation, the report provided him with damning evidence of one of its more outstanding faults and was doubtless fresh in his mind when he drew up his list of “vices.” To be sure, JM did not expect Jay’s recommendations to have much effect under the existing federal framework. In his sketch for a new system he sought to remedy this defect by giving the general government “a negative in all cases whatsoever on the Legislative Acts of the States” (JM to Randolph, 8 Apr. 1787).
Throughout February and March Congress carried out its business in an uneasy atmosphere, carefully avoiding the controversial Mississippi question. A sectional rupture over this issue had been building since the preceding August when Congress, by a vote of 7 to 5, removed the ultimatum in Jay’s instructions requiring him to insist upon the Americans’ right of free navigation of the river in the proposed treaty with Spain. This action had alarmed Southerners, who feared that Jay and Gardoqui would negotiate a treaty relinquishing this claim. If JM had one specific objective in returning to Congress, it was “to quash” any such project (JM to Randolph, 25 Mar. 1787). His stand on this matter was not narrowly parochial, however, and reflected his concern for establishing a strong national federation which at the same time would protect the rights of the component parts. He fully understood that the sectional antagonisms generated by the Mississippi affair endangered the chances of reforming the federal government and that a satisfactory resolution of the problem had to come before the meeting at Philadelphia. Southern localists were already deeply suspicious of efforts to strengthen the Confederation. Patrick Henry, for example, reportedly refused his appointment to the Philadelphia convention in disgust over the seeming indifference, if not hostility, of Congress toward the American claim to the Mississippi (JM to Jefferson, 19 Mar. 1787; JM to Randolph, 25 Mar. 1787). More serious was the increasing sentiment, especially in the North, in favor of partitioning the Union into separate confederacies, an idea that was openly advocated by one member of Congress (Notes on Debates, 21 Feb. 1787; JM to Pendleton, 24 Feb. 1787). Perhaps the most serious consequence of the proposal to relinquish the navigation of the Mississippi was the uproar in the western settlements, where the spirit of independence was beginning to run strong: “The ambition of individuals will quickly mix itself with the original motives of resentment and interest. A communication will gradually take place with their British neighbors. They will be led to set up for themselves to seise on the vacant lands to entice emigrants by bounties and an exemption from federal burdens and in all respects to play the part of Vermont on a larger theater” (JM to Jefferson, 19 Mar. 1787 [partly in code]).
JM found much sympathy for his point of view, even among the northern states of Pennsylvania, New Jersey, and Rhode Island. But the thin representation in Congress prevented effectual action (JM to Randolph, 2 Apr. 1787). Much of the time only eight states were present, making it possible for two (Massachusetts and New York) to frustrate his aims (JM to Jefferson, 23 Apr. 1787). Because the Jay-Gardoqui negotiations had been conducted in secret, JM did not know how far the American had proceeded under his less restrictive instructions. Accordingly, the first step toward his goal of reopening the Mississippi question was a motion (introduced by one of his lieutenants) instructing Jay to report on the “state of his negociation” with the Spanish minister; it passed with the “unwilling but silent assent” of Massachusetts and Connecticut on 4 April (Notes on Debates, 30 Mar. and 2 [4] Apr. 1787; JM to Randolph, 15 Apr. 1787 [partly in code]). The subsequent report confirmed JM’s worst fears, for it showed that Jay “viewed the act of seven states as valid” and that he and Gardoqui had agreed on an article suspending American use of the Mississippi “during the term of the Treaty” (JM to Randolph, 15 Apr. 1787 [partly in code]). This revelation provoked an immediate response from JM. On 18 April he introduced a motion to transfer the negotiations to Madrid and to designate Jefferson a special commissioner to plead the American cause. He was unable to prevent a referral of this motion to Jay, however, who understandably objected to it, and the proposal died for lack of support (Notes on Debates, 18 and 23 Apr. 1787). JM next determined upon a frontal assault, attacking the constitutional validity of the seven-state vote to repeal the Mississippi ultimatum. Rufus King, who had consistently parried JM’s thrusts on the Mississippi issue, countered with a technical parliamentary point and forced Congress to adjourn without having taken any action (Notes on Debates, 25 Apr. 1787). After more desultory arguments, Congress on 26 April postponed further consideration of the subject.
Unable to break the stalemate in this “ticklish” controversy, JM nevertheless could be satisfied that the Mississippi debate had served a useful purpose by exposing “the paucity of states who abet the obnoxious project” and by recording the intensity of the opposition to a treaty excluding Americans from the Mississippi (JM to Jefferson, 23 Apr. 1787 [partly in code]). He was optimistic that “the project of shutting the Mississippi was at an end; a point deemed of great importance in reference to the approaching Convention” (Notes on Debates, 26 Apr. 1787). This potentially explosive issue temporarily receded into the background during the summer of 1787, doubtless contributing to the tolerable degree of sectional harmony that pervaded the atmosphere at Philadelphia. The Mississippi issue would be revived during the ratification contests, however, notably in Virginia where it became a useful weapon in the hands of Henry and Grayson in opposing the Constitution.
